Citation Nr: 1731222	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2011 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of that hearing is of record.

In April 2016, the Board, in pertinent part, remanded the current appellate claims for further development, to include competent medical examinations.  Such examinations were accomplished in June 2016, and all other development directed by the Board's remand appears to have been substantially accomplished.  The case has now been returned to the Board for additional appellate consideration.

As an additional matter, the Board notes that when this case was remanded in April 2016 it included the issue of service connection for chronic obstructive pulmonary disorder (COPD).  However, while on remand, service connection was established for such a disability with his obstructive sleep apnea by a February 2017 rating decision.  As such, this issue is no longer before the Board. 



FINDINGS OF FACT

1.  The competent medical and other evidence of record does not reflect the Veteran has a hearing loss disability as defined by VA regulations.

2.  The competent medical and other evidence of record does not reflect the Veteran has an acquired eye disorder that is not a congenital condition or refractive error.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current gastrointestinal disorder that was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for a grant of service connection for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a grant of service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for hearing loss, and eye disability and for a gastrointestinal disorder on the basis that each condition is related to or had its onset in service.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Hearing Loss

The Board acknowledges that the Veteran is competent to describe hearing problems.  However, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, such results must be conducted on evaluations consistent with the requirements of 38 C.F.R. § 4.85(a).  In short, specific competent medical evidence is required to determine whether the Veteran has a hearing loss disability for VA purposes.

In this case, a thorough review of the record does not reflect the Veteran has been shown to have a hearing loss disability as defined by VA regulations during the pendency of this case.  For example, a May 2010 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
5
5
0
0
15

Speech recognition scores were 96 percent for both ears.

The more recent June 2016 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
15
LEFT
10
10
20
20
25

Speech recognition scores were 94 percent for both ears.

No other competent medical testing appears to be of record in accord with the requirements of 38 C.F.R. § 4.85(a).  Therefore, the Board must find the record does not reflect the Veteran has had a hearing loss disability as defined by 38 C.F.R. § 3.385 during the pendency of this case.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the pendency of this case.  As such, at no time has he had a hearing loss disability for VA purposes. 

Analysis - Eye Disorder

The Veteran has contended, to include at his January 2016 hearing, that he began having symptoms of dry eyes and blurred vision during service, and that these symptoms have persisted since his separation from service.  He reported his belief that his dry eye symptoms were due to environmental exposures, perhaps to the fumes of the generators around which he worked.

The Board notes that, similar to his hearing loss claim, the Veteran is competent to describe vision problems.  Further, his medical treatment records reflect he uses medication for dry eyes.  However, congenital or developmental defects, refractive error of the eye, are among the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  As such, the Board finds that competent medical evidence is required to determine if the Veteran has the type of chronic and acquired eye disorder for which service connection may be established.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that a June 2016 VA eye examination noted the Veteran's history of dry eyes, and that he was found to have decreased uncorrected visual acuity.  Nevertheless, the VA examiner concluded the Veteran did not now nor had he ever been diagnosed with an eye condition other than congenital or developmental errors of refraction.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualifications of the pertinent VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No competent medical evidence appears to be of record which explicitly refutes the findings of the VA eye examiner in this case.

In view of the foregoing, the Board finds the competent medical and other evidence of record does not reflect the Veteran has an acquired eye disorder that is not a congenital condition or refractive error.  Stated another way, he does not have an eye condition for which service connection may be established.  Therefore, this claim must be denied.

Analysis - Gastrointestinal Disorder

The Veteran has a current gastrointestinal disorder.  For example, a June 2011 VA examination diagnosed left-sided ulcerative colitis, and secondary iron deficiency anemia; and gastroesophageal reflux disease (GERD).  The more recent June 2016 VA examination included diagnoses of colitis and anal fistula, and noted the additional diagnosis of GERD in the record.  As such, the resolution of this case depends upon whether the current disability was incurred in or otherwise the result of his active service.  

The Board notes that the Veteran's service treatment records reflect in April 1979 he complained of a stomach ache for two days, with an impression of irritable bowel.  He testified at his January 2016 hearing that he observed blood in stool several times during service and that he continued having stomach problems and bloody stools after his separation from service, and that his symptoms worsened with stress.  However, no chronic gastrointestinal disability was diagnosed on a subsequent April 1982 quadrennial examination.  Moreover, the first indication of gastrointestinal problems in the post service-medical records appears to be in March 1984, just under 3 years from his separation from service. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Therefore, the Board finds that competent medical evidence is required to determine whether the Veteran's current gastrointestinal disorder is etiologically linked to his active service.  As detailed above, the Board has already determined the Veteran's contentions do not constitute competent medical evidence.

The Board also notes that the Veteran was accorded VA examinations in June 2011 and June 2016, both of which provided opinions against his current gastrointestinal disorder being etiologically linked to service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Both the June 2011 and June 2016 VA examiners were familiar with the Veteran's medical history from review of his VA claims folder.  Further, neither of their opinions were expressed in speculative or equivocal language.  However, the Board previously determined in April 2016 that the June 2011 VA examiner's opinion was inadequate because it did not consider the Veteran's competent and credible lay statements concerning his ongoing symptoms.

The record shows the June 2016 VA examiner took into account the Veteran's statements regarding his ongoing symptoms, but provided stated rationale to the effect that the in-service symptoms are inconsistent with his current gastrointestinal disorder(s).  The examiner noted that in his hearing testimony the Veteran described a history of abdominal cramping and diarrhea with stress, and stated this was consistent with what was also called "functional bowel disease" or now more commonly called "irritable bowel disease."  However, Veteran did not specifically note issues with GERD, nor does he in ongoing primary care notes.  Further, the examiner noted that the gastrointestinal symptoms that brought Veteran to hospital in 2010 were rectal bleeding, weakness, and dyspnea - and a diagnosis of "IBD" - inflammatory bowel disease - which the examiner stated was very different from "IBS" - irritable bowel syndrome, and provided details thereof.  Moreover, the examiner stated that there was no evidence in any and all available records that Veteran had symptoms of GERD/gastritis and/or IBD with rectal bleeding, and/or IBS during military service.  

The Board finds no reason in the record to question the June 2016 VA examiner's findings regarding the nature of the Veteran's in-service and post-service symptomatology.  Further, no competent medical evidence is of record which explicitly refutes the VA examiner on this matter.  Therefore, the Board finds that the June 2016 VA examiner's opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

As such, the Board finds the preponderance of the competent evidence is against a finding the Veteran has a current gastrointestinal disorder that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a gastrointestinal disorder is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


